In an action to recover damages for personal injuries, etc., the defendant City of New York appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Ash, J.), dated October 14, 2011, as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the cross motion of the defendant City of New York for summary judgment dismissing the complaint insofar as asserted against it. The City failed to establish its prima facie entitlement to judgment as a matter of law on the issue of whether it received prior written notice of the alleged defect that purportedly caused the plaintiff Eileen Jordan-Hunte’s fall (see Sanatass v Town of N. Hempstead, 64 AD3d 695 [2009]; Bonilla v Incorporated Vil. of Hempstead, 49 AD3d 788, 789 [2008]). Since the City failed to meet its prima facie burden, we need not consider the sufficiency of the plaintiffs’ opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Rivera, J.E, Angiolillo, Chambers and Roman, JJ., concur.